Citation Nr: 0625401	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from April 1963 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for tinnitus and 
assigned a 10 percent disability rating, effective from March 
28, 2002.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based upon an interpretation of 
law, rather than consideration of factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
regarding VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

II.  Analysis

By October 2002 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating, effective from March 28, 2002, under 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6260.  In February 2003, the 
veteran requested a separate 10 percent rating for tinnitus 
of each ear.  The RO considered the February 2003 letter to 
be the veteran's notice of disagreement with the October 2002 
rating decision.  The veteran's appeal for the assignment of 
a separate 10 percent evaluation for tinnitus of each ear is 
now before the Board.  

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims reversed a Board decision which 
had found that, under pre-June 2003 regulations, no more than 
a single 10 percent rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral.  The Court held 
that pre-1999 and pre-June 13, 2003, versions of DC 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that might ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing U.S. Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of DC 6260 is plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Veterans Court had erred in not 
deferring to VA's interpretation.

As a consequence of the Federal Circuit's holding, on July 
10, 2006, the Secretary rescinded the stay which had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus is denied.  


____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


